Citation Nr: 1743352	
Decision Date: 09/28/17    Archive Date: 10/10/17

DOCKET NO.  14-00 471	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for sleep apnea, to include as secondary to service-connected septal deviation status post rhinoplasty.

2.  Entitlement to service connection for a headache disorder, to include as secondary to service-connected septal deviation status post rhinoplasty.

3.  Entitlement to service connection for an acquired psychiatric disorder, to include bipolar disorder, posttraumatic stress disorder (PTSD), and an anxiety disorder other than PTSD, to include as secondary to service-connected septal deviation status post-rhinoplasty and currently non-service-connected sleep apnea.


REPRESENTATION

Appellant represented by:	John S. Berry, Esq.



ATTORNEY FOR THE BOARD

A. Faverio, Associate Counsel 


INTRODUCTION

The Veteran served on active duty in the U.S. Army from July 1973 to July 1976 with additional service in the Army Reserves.

This matter originally came to the Board of Veterans' Appeals (Board) on appeal from an April 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska, which, in pertinent part, denied the Veteran's claims for service connection for obstructive sleep apnea, headaches, and bipolar disorder (with anxiety and depression).

In a November 2015 decision, the Board denied service connection for sleep apnea, a headache disorder, an acquired psychiatric disorder, and for a psychosis or other mental illness for the purpose of establishing eligibility for medical treatment pursuant to 38 U.S.C.A. § 1702 (West 2014).  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In a July 2017 memorandum decision, the Court dismissed the appeal with respect to the issue of service connection for a psychosis or other mental illness for the purpose of establishing eligibility for medical treatment.  The Court vacated the remaining portion of the Board's decision and remanded it for readjudication.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran was afforded VA examinations in July 2010 and January 2011 regarding her complaints of nasal obstruction and chronic rhinitis.  At the July 2010 VA medical examination, she reported that she had undergone a rhinoplasty in service for primarily cosmetic reasons and that her nasal airway symptoms began following her surgery.  She was diagnosed as having "chronic rhinitis of unknown etiology and nasal deformity causing nasal airway obstruction."  

At the January 2011 VA medical examination, the Veteran complained of difficulty breathing at night.  The examiner noted "chronic swollen turbinates almost completely obstructed on the left with 90% obstruction [and] on the right side approximately 75 to 85%."  

Based on the results of these examinations, in a March 2011 rating decision, the RO awarded service connection for a deviated septum, status post rhinoplasty, and assigned an initial 10 percent rating, effective March 11, 2010. 

In June 2012, the Veteran filed a claim for service connection for, inter alia, sleep apnea, headaches, and a mental health condition.  She claimed that her sleep condition was "secondary to, or substantially aggravated by, the residuals of her service-connected deviated septum."  She claimed that her headaches were secondary to "the residual effects of her service-connected deviated septum" and that she had a psychiatric disability which "may be directly related to her military service, or secondary to her other service[-]related conditions[,] such as the residual effects of her deviated septum, and/or the aggravating effects of her on-going sleep condition." 

In connection with her claims, in October 2012, the Veteran was afforded VA medical examinations at which she was diagnosed as having obstructive sleep apnea, tension headaches, and bipolar affective disorder with anxiety.  The examiners, however, failed to provide nexus opinions.  In December 2012, therefore, VA obtained addendum medical opinions.  The examiner concluded that the Veteran's sleep apnea was not related to her service-connected deviated septum and was more likely due to her weight gain.  The examiner concluded that the Veteran's headache condition was not related to her service-connected septal deviation.  Finally, the examiner concluded that the Veteran's longstanding bipolar disorder was was not secondary to her septal deviation or sleep apnea as "[t]here is no current medical literature that has shown any relationship between [b]ipolar [a]ffective [d]isorder with [a]nxiety being caused by septal deviation status post-rhinoplasty or sleep apnea."  In April 2013, the RO denied the Veteran's claims.

The Veteran thereafter submitted medical articles in support of her claims.  The articles discuss an association between sleep apnea and a deviated septum and one article discusses an association between sleep apnea and headaches or mental health issues.  In March 2015, VA again obtained addendum opinions.  After reviewing the articles the Veteran submitted, the examiner found them unsupportive.  Specifically, the examiner stated that although the articles mentioned associations and causations, "this veteran's nasal septal deviation, without any other clinical findings of obstruction or other abnormality, are [sic] not likely to be the cause of her sleep apnea."  The examiner further stated that if the Veteran's "clinical findings/test results showed extensive disease/severe nasal obstruction and other classical findings of obstructions in the upper airways, then these articles would support her contentions.  The examiner, however, did not discuss the January 2011 VA examination which found that the Veteran had almost complete obstruction on the left side with 90% obstruction and on the right side, approximately 75 to 85% obstruction.  The examiner also opined that "true aggravation" beyond natural progression could not be determined without resorting to speculation regarding the Veteran's sleep apnea or headaches.  

The Court found that the VA examinations and subsequent addendum medical opinions were inadequate regarding sleep apnea and headaches because they did not address the Veteran's history of obstruction and, regarding the aggravation conclusion, did not discuss which condition (sleep apnea or headaches), the examiner was referring to.  Thus, the Court determined that an additional medical opinion was warranted.  

Lastly, the Court found that the issue of service connection for an acquired psychiatric disorder was inextricably intertwined with the issue of service connection for sleep apnea.  Thus, adjudication of the former issue should be held in abeyance pending completion of the development and readjudication of the latter issue.  See Harris v. Derwinski, Vet. App. 180, 183 (1991).

Accordingly, the case is REMANDED for the following action:

1. The AOJ should obtain a medical opinion for the purpose of addressing the etiology of the Veteran's sleep apnea and headache disorder.  Access to the Veteran's electronic VA claims file must be made available to the opinion author.  After reviewing the claims file, the examiner should provide an opinion, with supporting rationale, as to the following:

Is it at least as likely as not (a 50 percent probability or greater) that the Veteran's sleep apnea and/or headache disorder is caused by her service-connected septal deviation status post rhinoplasty?

If not, is it at least as likely as not (a 50 percent probability or greater) that the Veteran's sleep apnea and/or headache disorder is aggravated by her service-connected septal deviation status post rhinoplasty?

The term "aggravation" is defined as a chronic worsening of the nonservice-connected condition by the service-connected condition, not merely temporary or intermittent flare-ups.  

If the sleep apnea and/or headache disorder is aggravated by the service-connected septal deviation status post rhinoplasty, the examiner should indicate the extent of such aggravation by identifying the baseline level of disability.  This may be ascertained by the medical evidence of record and also by the Veteran's statements as to the nature, severity, and frequency of his observable symptoms over time.

A complete rationale and reasoning for any opinion rendered must be provided.  In providing the requested opinion, the examiner should address the relevant evidence of record, particularly the medical articles discussed above referencing an association between sleep apnea and a deviated septum and between sleep apnea and headaches or mental health issues.  

2.  The AOJ must obtain a medical opinion to address the claim of service connection for a headache disorder, to include as secondary to service-connected septal deviation status post rhinoplasty.  The medical opinion author should review the Veteran's claims file, including the medical articles submitted by the Veteran associating sleep apnea with septum deviation.  The examiner should state an opinion as to whether it is at least as likely as not (defined as a 50 percent probability or greater) that the Veteran's headache disorder is related to the Veteran's service-connected septal deviation status post rhinoplasty.

The medical opinion author should state an opinion as to whether the Veteran's headache disorder has been aggravated by the Veteran's service-connected septal deviation status post rhinoplasty.

A complete rationale and reasoning for any opinion rendered must be provided.  If the examiner cannot provide an opinion without resort to mere speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

3.  Thereafter, readjudicate the claims.  If any benefit sought remains denied, the Veteran and her representative should be provided a supplemental statement of the case and given an opportunity to respond before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
K. CONNER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).







